
	

113 HR 2445 IH: CAFE Standards Repeal Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2445
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Williams
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal the corporate average fuel economy
		  standards.
	
	
		1.Short titleThis Act may be cited as the
			 CAFE Standards Repeal Act of 2013.
		2.Repealing the
			 corporate average fuel economy standardsChapter 329 of title 49, United States Code,
			 and the item relating to such chapter in the analysis of chapters for subtitle
			 VI of such title, are repealed.
		
